W. Allen, J.
1. The county commissioners had authority to allow the amendment. New Marlborough v. County Commissioners, 9 Met. 423. Winchester v. County Commissioners, 114 Mass. 481.
2. The fact that the application to the selectmen was to lay out a public highway, does not avoid the proceedings. The selectmen exercised their authority, which was to lay out a town way. They called it a way. It was a public highway, laid out by the selectmen of a town, which is a town way. Jones v. Andover, 6 Pick. 59. Denham v. County Commissioners, 108 Mass. 202.
3. A legal and sufficient report and certificate of the laying out of the way was filed in the office, of the town clerk seven days before the town meeting, and was a sufficient report to the town of the laying out. Pub. Sts. c. 49, § 71. Carr v. Berkley, 145 Mass. 539. It was not necessary to return that no damages were sustained by any one. Monagle v. County Commissioners, 8 Cush. 360.
4. A majority of the selectmen could act; but it appears that they all acted.
We do not find any error in the proceedings of the county commissioners. Petition dismissed.